THE THIRTEENTH COURT OF APPEALS

                                   13-18-00334-CV


                       Charles W. Haynes and Pamela Haynes
                                           v.
                              Spirit of Texas Bank, SSB


                                 On Appeal from the
                       County Court of Burleson County, Texas
                          Trial Cause No. C-CV-18-01667


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

January 24, 2019